On a motion for leave to reply double, it must be shewn that the matters sought to be replied are true.Motion to reply double. A motion was made for leave to reply double, founded on an affidavit of the attorney and counsel of the plaintiff, that in his opinion the preservation of the plaintiff’s rights required several and distinct answers to a plea put in by the defendants; and enumerated the answers proposed to be given, but did not state that the matters thus desired to be replied were true, nor was there any other affidavit shewing their truth. The motion was opposed on the ground of such defect, and for that cause denied by the Court.